By the Court.*—Clerke, J.
Although the attorney of the plaintiff had clearly no right to return the answers, because he deemed them frivolous, and although no attorney or counsel has the right to determine the validity or sufficiency of any pleading, yet, on the motion before Judge Barnard, the objection offered by the counsel of the defendant, and accepted by the judge, amounted to an admission that the answers were deemed by him to have been duly returned, and. to be no longer effectual as answers. I think the latter is estopped from claim-' ing, now, that they could, after the motion referred to, be effectual to prevent plaintiff’s attorney from taking the default of the defendant for rvant of answers, without prejudice to defendant’s right to apply to the favor of the court. The order should be affirmed, with $5 costs in each case.
Order accordingly.

 Present, Leonard, P. J., Sutherland and Clerks, JJ.